Citation Nr: 0204555	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  94-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar 
diskectomy.

2.  Entitlement to an increased rating for low back pain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1976 to June 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1993 and February 1994 rating decisions by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a November 1996 rating decision, the Board denied an 
increased rating for residuals of right medial meniscectomy.  
Thus, that issue was resolved.  The Board remanded the issues 
listed on the front page of this remand decision to the RO 
for further development.  


REMAND

In September 2001, the veteran underwent a VA joints 
examination.  An evaluation of his back was part of the 
overall examination.  In addition, VA outpatient records 
dated from April to October 2001 were received at the RO.  
Thereafter, neither the VA examination nor the outpatient 
records was reviewed by the RO in conjunction with the claims 
of entitlement to service connection for residuals of lumbar 
diskectomy and entitlement to an increased rating for low 
back pain.

Neither the veteran nor his representative has waived his 
procedural right of initial review of the additional evidence 
in writing.  Although a waiver is not required for cases 
pursuant to 38 C.F.R. § 19.37(b) (where the evidence is 
received by the RO after the case has been transferred to the 
Board and the RO then sends that evidence directly to the 
Board) under the Veterans Claims Assistance Act of 2000 
(VCAA) and the implementing VA regulations, there is no such 
provision for cases coming under 38 C.F.R. § 19.37(a) where 
the evidence was received by the RO prior to transfer of the 
veteran's claims file to the Board.  This case comes within 
the parameters of 38 C.F.R. § 19.37(a).  Therefore, the Board 
must refer this evidence back to the RO for initial review 
and issuance of a supplemental statement of the case.  

Accordingly, the Board finds that this case must be remanded 
to the RO.  Accordingly, this matter is REMANDED for the 
following action:

1. The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of lumbar diskectomy and 
entitlement to an increased rating for 
low back pain in light of the recent VA 
outpatient treatment records and the 
September 2001 VA joints examination. 

2.  The veteran is informed that if there 
is additional relevant evidence, that 
evidence must be submitted by him to the 
RO.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


